201vu10ea7 department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct u i l xxkxkxxxxxxxxxxxxxxkxk xxxxxxxkxxkkxkxxkxxxxxkxx xxxkxxxxxxxxxxkxkxaxkxkxkk legend taxpayer a xxxxxxxxxxxxxxxxxxxxxxxxx ira x xxxxxxxxxxxxxxxxxxxxxxxxx account m - xxxxxxxxxxxxxxxxxxxxxxxxx financial_institution b xxxxxxxxxxxxxkxkxxxxkxxxxaxkxkx amount d xxxxxxxxxxxxxxxxxxxxxxxxx company e xxxxxxxxxxxxxxxxxxxxxxxxx date f date g xxxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxxxxx individual h xxxxxxxxxxxxxxxxxxxxxxxxaxxx dear xxxxxxxxxxx this letter is in response to your letter dated xxxxxxxxxxx as supplemented by correspondence dated xxxxxxxxxxxxxxxx submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a represents that she received a distribution from ira x totaling amount d taxpayer a asserts that her failure to accomplish a rollover within the polvuliv2z2 60-day period prescribed by sec_408 was due to a mistake made by the financial_institution b which resulted in amount d being deposited into account m a non-qualified investment account where it still remains taxpayer a further asserts that amount d has not been used for any other purpose taxpayer a maintained an account m with financial_institution b account m also held ira x purchased from company e in xxxxxxxxxx taxpayer a contacted individual h and told him that taxpayer a wished to alter her investments because she was not satisfied with the rate of return she was getting on her investments taxpayer a had no intention of and gave no direction to transfer funds from qualified_investments to non-qualified investments on date f taxpayer a instructed individual h at financial_institution b to sell underperforming investments and reinvest the proceeds in other investments upon this individual h sold certain investments including qualified annuity ira x as a result on date f company e sent a check totaling amount d to financial_institution b which was reinvested in non-qualified investments taxpayer a represents that individual h was aware of the fact that account m was also holding a qualified annuity ira x and he failed to maintain an appropriate control to indicate that ira x was a qualified annuity taxpayer a further represents that she had a long-standing relationship with financial_institution b and that the financial_institution b was aware of the nature of taxpayer a’s investments taxpayer a asserts that but for the mistake by the financial_institution b the sale of the qualified annuity ira x and deposit of the funds in an eligible account would have been a direct_rollover that taxpayer a became aware of this error on date g when she received form 1099-r from company e in a letter dated xxxxxxxxxxx submitted with the request individual h has admitted his error of selling the qualified annuity ira x and depositing the proceeds in a non-qualified investment based upon the foregoing facts and representations taxpayer a requests that the service waive the day rollover requirement with respect to the distribution of amount d from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers vulvu2 sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a rollover of amount d was due to the error committed by financial_institution b further in a letter dated xxxxxxxxxxxxxxxxx submitted with the request individual h of financial_institution b admitted his mistake of selling the qualified annuity ira x and depositing its proceeds totaling amount d in a non-qualified investment therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such contribution amount d will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions concerning this ruling please contact xxxxxxxx at xxxxxxxxx sincerely yours frees stn manager employee_plans technical group enclosures deleted copy of letter_ruling notice
